Opinion,
Mr. Chief Justice Paxson :
We are asked to review the action of the Court of Quarter Sessions in each of the above cases, in revoking the license of the plaintiffs in error to sell liquor. The records have been brought here upon writs of certiorari, and we can only review what appears upon their face. The seventh section of the act of May 13, 1887, P. L. 110, provides that “.upon sufficient cause being shown, or proof being made to the said court, that the party holding a license has violated any law of this commonwealth relating to the sale of liquors, the Court of Quarter Sessions shall, upon notice being given to the person so *335licensed, revoke the said license.” This provision is mandatory, and upon this writ we must presume the court below had sufficient evidence before it to show that each of the plaintiffs in error had violated some law of this commonwealth in regard to the sale of liquor. What particular law had been violated the record does not show, as neither the testimony nor the opinion of the court form any part of it. The agreement of counsel of March 27, 1889, that the testimony may he omitted from the paper book, and that the findings of fact as contained in the opinion of the court should be considered in lieu thereof, is nugatory, as we would have no right to consider the testimony if printed.
If we look into the opinion of the court for the facts, however, we find nothing to help the plaintiffs. From it we learn that the offence of which the plaintiffs in error were guilty, was that of selling liquor to minors, and that the only excuse offered was that they did not know the persons to whom they sold were minors. This ignorance is not a sufficient excuse or justification under the act of assembly. If such a defence could he successfully interposed in such cases, there would be few convictions, and the law would be nullified for all practical purposes. Speaking for myself, I regret that the act of assembly does not make it a criminal offence for a minor to obtain liquor from a licensed dealer upon the pretence that he is of full age.* As the law now stands it is an offence to sell a person a glass of liquor the day before he is twenty-one years of age ; yet it is often difficult for a saloon keeper to know the age of the person who may call for a drink. Some persons are as mature in appearance at twenty, as others are at twenty-two. While I would rigidly enforce the license laws, yet the dealer who pays for Ms license and sells by authority of law is entitled to some consideration. I would bold liim to a strict compliance with the law; at the same time I would protect him in so far as he honestly attempts to comply with it, and would punish the individual who, by a falsehood, induces him to violate it.
Wo see no sufficient reason to disturb the action of tbe court below.
The proceedings are affirmed in each case.

 See act oí May 10, 1881, P. L. 12.